Title: To James Madison from James Simpson, 3 August 1802
From: Simpson, James
To: Madison, James


					
						No. 47.
						Sir
						Tangier 3d. August 1802.
					
					The 27th. last Month I had the honour of addressing No. 46 to you, with advice of my return to this Country.  Original was sent Commodore Morris & duplicate via Lisbon.
					Last Night I returned from Tetuan after having had an interview with Hadge Abdarhaman Hashash, who confirmed to me that the Ship mentioned to be at Larach, was destined to detain American Vessels, as well as others; and shewed me His Majestys original Letter written by himself, authorising Hashash to give directions to the Captain for that effect, the Ship being placed entirely under his direction.
					Happily Commodore Morris being at hand with the Adams & Enterprise, the prevailing oppinion in this Country was against risquing the Ship at Sea, which circumstance has aided me on this occasion, beyond what I can express, and I very much hope has made such an impression on these people with respect to the American Navy, as will be lasting.
					Hashash did not long hesitate ’ere he proposed to withdraw the authority he had given for the Larach Ship takeing Americans, provided I would grant the Captain the usual Certificates, given by Consuls to the Emperours Cruisers, that he might put to Sea; but that I positively refused, or to sanction any Vessel whatever belonging to the Emperour going to Sea in any degree Armed, untill such time as His Majesty should see proper, to give the most positive declaration of his being at Peace as heretofore with the United States.  After many arguments on both sides Hashash promised he would recommend to His Majesty to desist from his hostile intentions against the United States; as I perfectly believe he was the chief Instigator with the Emperour for makeing the essay he has done for War, I considered that as a great point gained.  Accordingly it was agreed both him and me should immediately write His Majesty, and enclosed with this I have the honour of transmitting copy of my Letter, which I beg you will be good enough to lay before The President, together with this Dispatch, for his information on what has been done.
					At this moment I have the highest gratification in saying, I enjoy great hopes of a speedy accommodation; but at same time altho’ I have the conscious satisfaction of knowing that every exertion possible in my power has been made for paveing the way for it, even during the time I was in Gibraltar, by endeavouring to gain my Friends near the Emperour to our Interests, yet I must candidly say had there not been a Naval force at hand to Keep their Cruisers in Port, I very much doubt if all I could have done, would have been attended with that success, I now so much hope for.  The intelligence I was enabled to give Muley Soliman of The Presidents Resolution of sending the Gun Carriages came most opportunely & I hope will be well received: about Sunday next I may have His Majestys answer.  When it arrives I shall seize the earliest opportunity, for conveying it to you, by different channels.  After the general busyness had been discussed and Hashash had promised to write the Emperour in the terms I have mentioned, he asked me if I would not grant a Passport for His Majestys Schooner to go from Rhabat to the Coast of Tunis (quite unarmed) with Wheat; seeing him so much disposed for an accommodation I did not think it would have been well to allow him to say to His Majesty I had refused this request, & therefore acceded, that the Emperour might see we were ready to meet him in Friendly Dispositions.  Ragusa has granted Muley Soliman two Ships for purpose of carrying Wheat to Tripoly, and they are actualy at Cadiz, from whence Hashash has ordered them to Rhabat, to wait orders to load there or at Darelbeyda.  I Am persuaded those Vessels will take their dispatches for Tunis.
					Comeing to this Country in the manner I did, and uncertain how I might be received, it was not convenient to bring papers with me, which occasions my not having at hand for more particular reply, the Letter I had the honour of receiving from you of date 30th. April.
					I cannot however excuse saying with how much Affliction I observed my claim to an encrease of Salary, equal to the actual expences attendant on my residence in this Country, beyond what was first alloted for the Consul of Morocco, had not met The Presidents immediate approbation.  Should that now be persisted in, after a lapse of nine years since I first moved the busyness, and the different times I have repeated on it since, without any thing decisive having been notified to me, I shall suffer extreme Distress; by having gone into expenses, tho’ cosiderably beyond the sum of two thousand dollars a year yet in every point of view unavoidable.
					I will not now detain you further, than to repeat my entreaty that my case may be taken into consideration, and that a Compensation equal to what other Consuls in this place (with whom I must be on a footing in point of expence) enjoy, may be allowed me.  Any thing short of that must entail Distress on my Family, by their being deprived of the Property I have expended since I have resided in this Country, and the daily farther losses I may look forward to.  Whilst necessity compells me to plead my Cause in this particular with energy, I entreat The President will be fully persuaded that my utmost & best exertions for the good of the Public Service under my care, shall continue to be exerted.  I have the honour to be with sentiments of the highest Respect and esteem Sir Your Most Obedient and Most Humble Servant
					
						James Simpson
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
